DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/29/2022 has been entered. Claim 1 has been amended. Claims 16-17 have been cancelled. Claims 1-15 and 18-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 8-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abhishek et al. (IN 2016-11004823 A – of record), in view of Vervaet et al. (US 2017/0217253 A1, English trans for FR3020018A1).
Claim Interpretation: The limitation “for an agricultural vehicle” is considered intended use as the limitation does not provide structure which would preclude the tire from being used on any other vehicle.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. And drawings and pictures can anticipate/render obvious claims, if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claims 1, 19, Abhishek discloses:

    PNG
    media_image1.png
    291
    750
    media_image1.png
    Greyscale

A tire for an agricultural vehicle, see abstract. The tire having a tread to include two rows of lugs that are separated from one another by grooves; two consecutive lugs in one and the same row being spaced apart, in a circumferential direction, by a circumferential distance; each lug extending over a radial height in a radial direction from a bottom surface to a contact face; extending over an axial width in an axial direction from an axially inner end face to an axially outer end face; and extending over a mean thickness in the circumferential direction from a trailing face to a leading face each lug having a mean direction that passes through an axially inner end point of the trailing face and through an axially outer end point of the trailing face and forms a mean angle with the circumferential direction; wherein the leading face of each lug comprises a discontinuity that extends circumferentially in the direction of the trailing face, axially inwards from the axially outer end face and radially inwards from the contact face, and wherein the discontinuity on the leading face of each lug is continued by a recess formed in the bottom surface; and wherein the lugs are configured as a first and a second row of lugs which are disposed in a chevron shape with respect to the equatorial plane of the tire.
Abhishek further discloses the lugs of the chevron shape make an angle of approximately 45° wrt to the circumferential direction of the tire, see the figures above. In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the lugs to be at least equal to 20° and at most equal to 70° since. Vervaet discloses in tire’s designed for agricultural vehicles, “It is a well-known fact that traction in the field is more greatly determined by the angle of the lug in the shoulder region, and this has led certain tire designers to offer a very curved lug shape, leading to a lug that is substantially axial at the shoulder and substantially circumferential in the middle of the tread”. And where a lug usually has a mean angle of inclination with respect to the circumferential direction of close to 45°. This is because this mean angle of inclination in particular allows a good compromise between traction in the field and vibrational comfort, see [0010]. Thus, Vervaet discloses a lug angle of at least 45° which meets the claimed at least equal to 20° and at most equal to 70°. 
Regarding claim 2, with guidance provided by the figures, Abhishek further discloses the discontinuity on the leading face of each lug extends circumferentially in the direction of the trailing face over a circumferential distance at least equal to 0.05 times the mean thickness of the lug and at most equal to 0.35 times the mean thickness of the lug, see figures above.
Regarding claims 8-11, with guidance provided by the figures, Abhishek further discloses the recess formed in the bottom surface extends circumferentially from the discontinuity over a circumferential distance at least equal to 0.2 times the mean circumferential distance between two consecutive lugs and at most equal to the mean circumferential distance between two consecutive lugs; and the discontinuity on the leading face of each lug extending axially inwards from the axially outer end face over an axial distance, wherein the recess formed in the bottom surface extends axially inwards from the axially outer end face over an axial distance equal to the axial distance over which the discontinuity on the leading face of the lug extends axially; and the recess formed in the bottom surface extends radially inwards from the bottom surface over a radial distance at least equal to 0.03 times the radial height of the lug and at most equal to 0.35 times the radial height of the lug; and wherein the radial distance increases when the circumferential distance increases, see figures above.
Regarding claims 12-14, with guidance provided by the figures, Abhishek further discloses the trailing face of each lug includes a discontinuity that extends circumferentially in the direction of the leading face of the closest consecutive said lug, axially inwards from the axially outer end face and radially inwards from the contact face at most as far as the bottom surface; and the discontinuity on the trailing face of each lug extends circumferentially in the direction of the leading face of the consecutive lug over a circumferential distance at least equal to 0.05 times the mean thickness of the lug and at most equal to 0.5 times the mean thickness of the lug; and the discontinuity on the leading face of each lug extending axially inwards from the axially outer end face over an axial distance, wherein the discontinuity on the trailing face of each lug extends axially inwards from the axially outer end face over an axial distance at least equal to the axial distance over which the discontinuity on the leading face of the lug extends axially, see figures above.
Regarding claim 15, while Abhishek substantially discloses the tire structure to include the rows of lugs, recess and discontinuity; it does not explicitly disclose the discontinuity on the trailing face of each lug extends radially inwards from the contact face to the bottom surface over a radial distance equal to the radial height of the lug. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the discontinuity in the claimed manner, since such a modification would involve only a mere change in size or shape of a component. Scaling up or down of an element which merely requires a change in size/shape is generally considered as being within the ordinary skill in the art, see MPEP 2144.04.
Claims 3-5, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abhishek et al. (IN 2016-11004823 A – of record), in view of Vervaet et al. (US 2017/0217253 A1, English trans for FR3020018A1), as applied to claim 1 above, and further in view of (JPH01122306 – of record).
Regarding claims 3-5, 18, 20, while modified Abhishek substantially discloses the tire structure to include the rows of lugs, recess and discontinuity; it does not explicitly disclose the claimed axial width, radial height and angle arrangements. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the discontinuity and lugs in the claimed manner, since such a modification would involve only a mere change in size or shape of a component. Scaling up or down of an element which merely requires a change in size/shape is generally considered as being within the ordinary skill in the art, see MPEP 2144.04.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abhishek et al. (IN 2016-11004823 A – of record), in view of Vervaet et al. (US 2017/0217253 A1, English trans for FR3020018A1), as applied to claim 1 above, and further in view of (JPH01122306 – of record).
Regarding claims 6-7, modified Abhishek does not explicitly disclose the use of a second discontinuity. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the use of a second discontinuity since. 306 discloses a tire for an agricultural vehicle where a first discontinuity face 8 extends axially outwards from the leading face to a second discontinuity 7. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749